lN THE SUPREME COURT OF PENNSYLVAN|A
EASTERN DlSTR|CT

CO|\/||\/|ONWEALTH OF PENNSYLVAN|A,

Petitioner

LOU|S DAVVK|NS,
Respondent
- " _ 'CO|\/|IVIONWEALTH OF PENNSYLVAN|A,

Petitioner

EDROY VV|GFALL,

Respondent

NO. 312 EAL 2017

Petition for A||owance of Appea| from
the Order of the Superior Court

No. 313 EAL 2017

Petition for A||owance of Appea| from
the Order of the Superior Court

ORDER

PER CUR|AM

AND NOW, this 21St day of November, 2017, the Petition for A||owance of

Appea| is DEN|ED.